     Case 4:20-cv-00724 Document 34 Filed on 06/03/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 03, 2021
                          UNITED STATES DISTRICT COURT
                                                                                      Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DEVERY DAVIS, et al,          §
                              §
       Plaintiffs,            §
VS.                           § CIVIL ACTION NO. 4:20-CV-0724
                              §
FIVE OAKS ACHIEVEMENT CENTER, §
et al,                        §
                              §
       Defendants.            §

                          ORDER FOR EXPEDITED RESPONSE

       Plaintiffs Devery Davis, et al., have filed a Motion for Extension of Time (Doc. 33).

       The Court requires that any opposed party submit an expedited response. All responses

shall be filed on or before Wednesday, June 9, 2021.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 3rd day of June, 2021.




                                            KEITH P. ELLISON
                                            UNITED STATES DISTRICT JUDGE
